 


110 HR 6534 IH: Resist Offsetting with Additional Debt Act
U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6534 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2008 
Mr. Flake introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To rescind certain earmark projects under SAFETEA–LU for the purpose of eliminating the shortfall in the Highway Trust Fund, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Resist Offsetting with Additional Debt Act or the ROAD Act. 
2.Rescissions 
(a)SAFETEA–LU RescissionsSubject to subsection (b), the unobligated balances of funds made available for the following provisions of SAFETEA–LU (Public Law 109–59), or made available by amendments made by the following provisions of SAFETEA–LU, are hereby rescinded: 
(1)Section 1114 (highway bridge program). 
(2)Section 1301 (projects of national and regional significance). 
(3)Section 1302 (national corridor infrastructure improvement program). 
(4)Section 1306 (freight intermodal distribution pilot grant program). 
(5)Section 1702 (high priority projects). 
(6)Section 1801 (construction of ferry boats and ferry terminal facilities). 
(7)Section 1807 (nonmotorized transportation pilot program). 
(8)Section 1934 (transportation improvements). 
(9)Section 1937 (roads in closed basins). 
(10)Section 1940 (Going-to-the-Sun Road, Glacier National Park, Montana). 
(11)Section 1943 (Great Lakes ITS implementation). 
(12)Section 1944 (transportation construction and remediation, Ottawa County, Oklahoma). 
(13)Section 1945 (infrastructure awareness program). 
(14)Section 1957 (traffic circle construction, Clarendon, Vermont). 
(15)Section 1960 (Denali access system program). 
(16)Section 1961 (I–95/Contee Road interchange study). 
(17)Section 1962 (multimodal facility improvements). 
(18)Section 3011 (capital investment grants). 
(19)Section 3044 (bus and bus facilities). 
(20)Section 5203 (technology deployment). 
(21)Section 5309 (centers for surface transportation excellence). 
(22)Section 5505 (transportation scholarship opportunities program). 
(23)Section 5513 (research grants).  
(b)ApplicabilitySubsection (a) applies to the unobligated balances that are— 
(1)available on the date of enactment of this Act; and 
(2)the result of a congressional earmark. 
(c)Limitation on Recalculation of Equity Bonus Program 
(1)No recalculationNotwithstanding any other provision of law, the amounts determined, and the amounts allocated, under section 105 of title 23, United States Code, for a fiscal year shall not be recalculated to take into account a rescission made by this section. 
(2)Obligation limitationAny unobligated balances of obligation limitation made available for the projects rescinded by section 2 of this Act in the Consolidated Appropriations Act, 2005, the Transportation, Treasury, Housing and Urban Development, the District of Columbia, and other Independent Agencies Appropriations Act, 2006, the Department of Defense Appropriations Act, 2007, the Consolidated Appropriations Act, 2008, and any other appropriations acts, are hereby rescinded. 
(d)DefinitionThe term congressional earmark has the meaning given such term in clause 9(d) of Rule XXI of the Rules of the House of Representatives, as in effect on the date of enactment of this Act. 
3.No transfer of fundsExcept as provided by section 9503(b) of the Internal Revenue Code of 1986, amounts in the General Fund of the Treasury shall not be made available for the purpose of alleviating a deficit in the Highway Trust Fund.  
4.Sense of CongressIt is the sense of Congress that State departments of transportation should consider implementing those projects described in section 144(g)(1)(A) of title 23, United States Code, and in the tables contained in sections 1301, 1302, 1702, 1934, and 3044 of the SAFETEA–LU (Public Law 109–59) if such projects involve improving transportation safety. 
 
